Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Applicant’s Amendment addresses all issues under 35 USC 112(b).  The closest prior art of record to the claimed subject matter is Gregory et al. ‘073 (US Publication No. 2011/0301073) and Gregory et al. '373 (US Publication No. 2013/0196373).  Gregory '073 describes polypeptides, and polynucleotides encoding the polypeptides, which comprise TALE DNA-binding domains.  Fusion proteins are described which comprise a TALE DNA-binding domain and a functional domain such as a nuclease or recombinase domain.  The TALE DNA-binding domain may include N- and C-terminal truncations.  Gregory ‘073 does not describe a TALE N-terminal domain comprising the amino acid sequence VGKQWSGARAL wherein there is a mutation in the QWS region as recited by Claim 19.  Gregory ‘373 describes modified TALE DNA-binding proteins.  Example 5 at paragraphs [0249]-[0259] describes certain of these modified TALE DNA-binding proteins.  In paragraph [0249], the region corresponding to the QWS region of VGKQWSGARAL is selected for mutation of the residue corresponding to W in the QWS region.  A mutation corresponding to W>R is indicated as improving the RVD for the R-1 repeat unit.  Neither Gregory ‘073 nor Gregory ‘373 teach or suggest modifying the QWS region of VGKQWSGARAL of a TALE DNA-binding domain such that there are one or more mutations selected from: Q is Y, Q is S, Q is R, W is G, W is deleted, S is R, S is H, S is A, S is N, and S is T, or the use of such a TALE DNA-binding protein/recombinase-nuclease for modifying the genome of a cell.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-18 and 20 have been cancelled.  Claims 19 and 21-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652